Name: Commission Regulation (EEC) No 3217/85 of 15 November 1985 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the British intervention agency
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade;  trade policy;  cooperation policy
 Date Published: nan

 No L 303/38 Official Journal of the European Communities 16. 11 . 85 COMMISSION REGULATION (EEC) No 3217/85 of 15 November 1985 opening a standing invitation to tender for the export of 300 000 tonnes of barley held by the British intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of barley to be exported to all third coun ­ tries. 2. The regions in which the 300 000 tonnes of barley are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 4 December 1985 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 26 March 1985. 4. The tenders shall be lodged with the British inter ­ vention agency. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as amended by Regulation (EEC) No 1806/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 12 November 1985 the United Kingdom notified the Commission that it wished to put up for sale for export to third countries, 300 000 tonnes of barley held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The British intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 300 000 tonnes of barley held by it. Article 5 The British intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49. (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 169, 29 . 6 . 1985, p. 73 . 16 . 11 . 85 Official Journal of the European Communities No L 303/39 ANNEX I (tonnes) Place of storage Quantity North 75 000 Midlands/East 150 000 South ¢ 75 000 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of barley held by the British intervention agency (Regulation (EEC) No 3217/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.